Citation Nr: 0000869	
Decision Date: 01/11/00    Archive Date: 01/27/00

DOCKET NO.  95-29 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for residuals of dental 
trauma for the purpose of receiving VA outpatient treatment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to August 
1970.

This case comes to the Board of Veterans' Appeals (Board) 
from a July 1995 RO decision which denied service connection 
for a dental condition.  The file shows the veteran is 
seeking service connection for residuals of dental trauma for 
the purpose of receiving VA outpatient dental treatment.  A 
Board hearing was requested and scheduled, but the veteran 
failed to report for such hearing.  In December 1998, the 
Board remanded the case to the RO for further evidentiary 
development.  The case was returned to the Board in November 
1999.


FINDING OF FACT

The veteran's claim, for service connection for residuals of 
dental trauma for the purpose of receiving VA outpatient 
dental treatment, is implausible.


CONCLUSION OF LAW

The veteran's claim, for service connection for residuals of 
dental trauma for the purpose of receiving VA outpatient 
dental treatment, is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty from August 1967 to August 
1970.  A review of his service medical and dental records 
shows that on his initial dental examination in July 1967, no 
teeth were listed as missing and his teeth were described as 
acceptable.  On dental examination performed in August 1967, 
teeth 16, 17, 19, 20, 29, 30, and 32 were listed as missing.  
Subsequent service dental records note extensive treatment, 
including extractions, for dental disease such as cavities, 
but make no mention of dental trauma.  A May 1970 
consultation request referred the veteran for partial 
dentures.  On separation medical examination in July 1970, 
teeth 1, 2, 3, 4, 16, 18, 19, 20, 29, and 30 were listed as 
missing.

There are no post-service medical records relating to a 
dental condition.

In February 1995, the veteran submitted a claim for service 
connection for residuals of in-service dental trauma.  He 
said he was hit in the mouth while playing football, and a 
metal pin was placed in his tooth (the specific tooth was not 
identified).  He stated that the tooth and pin eventually 
fell out and he still had them in his possession.

By a statement dated in August 1995, the veteran asserted 
that he wanted replacement of a tooth (the specific tooth was 
not identified) which was loosened by a blow to the mouth 
during service, and treated with placement of a metal pin.

In December 1998, the Board remanded the case to the RO in 
order to obtain information from the veteran regarding the 
exact location in his mouth of the missing tooth, and 
regarding any post-service dental treatment.  The RO was also 
asked to contact the veteran and ask him to provide the tooth 
and metal pin for examination by a VA dentist.

By a letter to the veteran dated in February 1999, the RO 
requested that he provide information regarding the exact 
location in his mouth of the missing tooth, and regarding any 
post-service dental treatment.  The RO also requested that he 
submit the missing tooth.  The veteran did not respond to 
this letter.

A June 1999 memorandum from a VA Medical Center indicates 
that the veteran failed to report for a scheduled VA 
examination, and that attempts to contact him were 
unsuccessful.

By a memorandum dated in November 1999, the veteran's 
representative indicated that he was unable to contact the 
veteran.

II.  Analysis

Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, and periodontal disease will be 
considered service-connected solely for the purpose of 
establishing eligibility for outpatient dental treatment.  
38 U.S.C.A. § 1712 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.381(a) (1999).  The rating activity will consider each 
defective or missing tooth and each disease of the teeth and 
periodontal tissues separately to determine whether the 
condition was incurred or aggravated in line of duty during 
active service.  When applicable, the rating activity will 
determine whether the condition is due to combat or other in-
service trauma, or whether the veteran was interned as a 
prisoner-of-war.  38 C.F.R. § 3.381(b) (1999).  [The 
foregoing regulatory provisions were previously found in 
38 C.F.R. §§ 3.381, 4.149 (1998).] 

The veteran seeks VA outpatient dental treatment on the basis 
of his claim that he has a dental condition as the result of 
trauma during service.  If a dental condition is due to a 
combat wound or other service trauma, the veteran is entitled 
to VA outpatient dental treatment (for the specific dental 
condition due to trauma) as often as may be found necessary, 
regardless of when an application for such treatment is 
filed.  38 U.S.C.A. § 1712(a)(1)(C); 38 C.F.R. § 17.161(c).  
(There are other categories of entitlement to VA outpatient 
dental treatment; none is claimed by the veteran or suggested 
by the facts of this case.  See 38 U.S.C.A. § 1712; 38 C.F.R. 
§ 17.161.)

The veteran's claim raises the threshold question of whether 
he has met his initial burden of submitting evidence to show 
that his claim is well grounded, meaning plausible; if he has 
not done so, there is no VA duty to assist him in developing 
the claim, and the claim must be denied.  38 U.S.C.A. § 
5107(a); Grivois v. Brown, 6 Vet. App. 136 (1994).  In this 
regard, the Board notes that the veteran failed to report for 
a scheduled VA examination, and thus his claim must be 
considered based on the evidence of record.  38 C.F.R. 
§ 3.655 (1999).

In order for a service connection claim to be well grounded, 
it must be supported by competent evidence of a current 
disability (medical evidence of a diagnosis), competent 
evidence of incurrence or aggravation of a disease or injury 
in service (medical evidence or, in some circumstances, lay 
evidence), and competent evidence showing causality between 
service and a current disability (medical evidence).  Caluza 
v. Brown, 7 Vet. App. 498 (1995); Grivois, supra; Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  For a claim for service 
connection to be plausible or well grounded, it must be 
supported by competent evidence, not just allegations. Tirpak 
v. Derwinski, 2 Vet. App. 609 (1992).

Although the veteran alleges that one unidentified tooth was 
loosened by trauma during an in-service football game, the 
service medical and dental records are entirely negative for 
evidence of trauma to the teeth or mouth, and no residuals of 
dental trauma were noted on the 1970 separation medical 
examination.  The separation examination noted 10 missing 
teeth (7 were missing on dental  examination performed 
shortly after entrance into military service), and such teeth 
were all located in the sides and back of the mouth.  The 
service medical records do not attribute missing teeth or 
another dental condition to service trauma.

There are no post-service medical records reflecting 
treatment for a dental condition (including any missing 
teeth).

The veteran's claim is only supported by his own general 
assertions; but a claim must be supported by evidence, not 
just allegations, to be well grounded.  Tirpak, supra.  He 
has not submitted competent medical evidence linking a 
current dental condition to service trauma.  Caluza, supra.  
The veteran has stated that he has a missing tooth due to in-
service dental trauma.  As a layman, however, he has no 
competence to give a medical opinion on the diagnosis or 
etiology of a condition.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

In the absence of competent medical evidence to link any 
current dental condition to alleged service trauma, the 
claim, for service connection for residuals of dental trauma 
for the purpose of receiving VA outpatient dental treatment, 
is implausible and must be denied as not well grounded.  
38 U.S.C.A. § 5107(a); Woodson v. Brown, 8 Vet. App. 352 
(1995), aff'd 87 F.3d 1304 (1996).


ORDER

Service connection for residuals of dental trauma for the 
purpose of receiving VA outpatient dental treatment is 
denied.


		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals



 

